Exhibit 10.6

Execution Version

CONVEYANCE AGREEMENT

(Common Units of Tallgrass Energy Partners, LP)

This CONVEYANCE AGREEMENT (this “Agreement”), dated as of May 12, 2015, is
entered into by and between Tallgrass Operations, LLC, a Delaware limited
liability company (“Seller”), and Tallgrass Equity, LLC, a Delaware limited
liability company (“Purchaser”). Seller and the Purchaser may be referred to
individually as a “Party” or collectively as the “Parties.” Capitalized terms
used herein and not otherwise defined have the meaning given in the Amended and
Restated Agreement of Limited Partnership of Tallgrass Energy Partners, LP, a
Delaware limited partnership (the “Partnership”), dated as of May 17, 2013 (as
may hereafter be amended, supplemented or modified, the “Partnership
Agreement”).

RECITALS

A. Seller owns 26,355,480 of the issued and outstanding Common Units of the
Partnership and desires to sell to Purchaser those certain 20,000,000 Common
Units acquired by Seller on May 17, 2013 in connection with the initial public
offering of the Partnership (the “Subject Interest”) in exchange for
$953,600,000.00 (the “Consideration”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

1. Conveyance of the Subject Interest. Seller hereby sells, grants, bargains,
conveys, assigns, transfers, sets over and delivers to Purchaser the Subject
Interest, free and clear of all liens, claims and other encumbrances (except for
those that may be set forth in the Partnership Agreement), in exchange for
Purchaser’s payment of the Consideration, and Purchaser hereby accepts the
Subject Interest.

2. Limited Partner. In connection with its acceptance the Subject Interest,
Purchaser desires and agrees to become a limited partner in the Partnership and
agrees to be bound by the terms and conditions of the Partnership Agreement as a
limited partner and assumes all rights and obligations associated therewith.

3. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective heirs, successors and assigns.

4. Governing Law. This Agreement and the transactions contemplated hereby will
be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws.

5. Further Assurances. The Parties agree to execute all instruments and to take
all actions that are reasonably necessary to effect the transactions
contemplated hereby.

6. Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

SELLER: TALLGRASS OPERATIONS, LLC By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer PURCHASER:
TALLGRASS EQUITY, LLC By:

/s/ David G. Dehaemers, Jr.

David G. Dehaemers, Jr. President and Chief Executive Officer

Signature Page to Conveyance Agreement

(Common Units of Tallgrass Energy Partners, LP)